Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 1 of 11




                        EXHIBIT A
                             Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 2 of 11

SUMMOfVS - CIVIL                                                                                                                       STATE OF CONNECTICUT
JD-CV-1 Rev.10-15
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                           SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                        www.jud. ct. gov
                                                                                                                                                                                 1RW1:7"
See other side for instructions

      "X" if amount, legal interest or property in demand, not including interest and
❑     costs is less than $2,500.
x
❑     "X" if amount, legal interest or property in demand, not including interest and
      costs is $2,500 or more.
❑     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, ycu are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street,)town and zip code)           Telephone number of clerk           Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                      (with area code)

                                                                                                                ( 860 )548-2700                     JULY                         06 , 2 021
95 Washington Street, Hartford, CT 06106                                                  r                                                                  ont            ~
                                         ❑                       At (Town in which wdt'is returnable) (C.G. S. §§ 51-346, 51-349)                   Case type code (See list on page 2)
 - ] Judicial District
FX
                                             G.A. ;
❑     Housing Session                        Number:             Hartford                                                                            Major:     M            Minor: 90

For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zfp code)                                         Jufis number (to be entered by attorney only)
                                              i
Cicchiello & Cicchiello, LLP, 364 Frankliri Avenue, Hartford, CT 06114                                                                              419987
Telephorje number (with area code)                               Signature of Plaintiff (Ifself-represented)
( 860 ) 296 - 3457
                                                                                                             Email address for delivery of papers under Section 10-13 (if agreed to)
The attorney or law firm appearing for the plaintiff, or the plaintiff if
self-represented, agrees to accept papers (service) electronically in           ❑X   Yes   ❑      No         mparadisi@cicchielloesq.com; and
this case under Section 10-13 of the Connecticut Practice Book.                                              SmalOney@cicchielloesq.com
Number of Plaintiffs: 1                           Number of Defendants: 1                             ❑   Form JD-CV-2 attached for additional parties

      Parties               Name (Last, First, Middle Initial) and Address of EacM party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
                          Name: MORTENSEN, DASH                                                                                                                                             P-01
       First
      Plaintiff           Address: 85 HIGH VIEW ROAD, SODUTH WINDSOR,!CT 06074
     Additional           Name:                                                                                                                                                             P-02
      Plaintiff           Address:

                                                                                       /B/A ANTHOLOGY SENIOR LIVING                                                                         D-01
       First              Name:      CA SENIOR MANAGEMENT, LLC
     Defendant            Address:                                          ,        TE 2100, CHICAGO, IL, 60601
                                                                                                                                              D-02
     Additional           Name:                   AGENT: Corporation Service Company, 100 Pearl Street, 17th FI., MC-CSC1, Hartford, CT 06103
     Defendant            Address:
                          Name:                                                                                                                                                             D-03
     Additional
     Defendant            Address:                                                                I

                          Name:                                                                                                                                                             D-04
     Additional
     Defendant            Address:                                                                j

 Notice to Eech Defendent
 1.YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Retum Date unless you receive a separate notir.e telling you to come to court.
 3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
    insurance~ resentative. Othe action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   Ilbr   or' on-litle at www.) gov under "Court Rules."
 5. I~jyo~hav~ que~tions_~u~Summons and Complaint, you sfiould talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

 Sign d( i        a,d "    proper box)                               ~   Commissioner of the          Name of Person Signing at Left                                     Date signed
                                                                         Superior Court
                                                                     I—I Assistant Clerk              Matthew D. Paradisi                                                06/03/2021
                    L
 ~ s umons signed by a Clerk:                                                                                                                                    For      urt Use Onty
 a. The gning as been done so that the Plaintiff(s) will not be denied access to the courts.                                                              F le Dat
      is t e e'sponsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c.The Clerk is not permitted to give any legal advice in connection with any lawsuit.                                                              A           ~                            ~      ms- '
 d.The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.
                                                                                                                                                                               .3 TATE M,AFIiSE—!-
    I certify I have read and            Signed

    understand the above:
                                                                                               age 1 of 2)
                       Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 3 of 11

 Instructions
9. Type or print legibly, sign summons.
2. Prepare or photocopy a summons for each defendant.
3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. A/so,
   if there are more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies
   of the complaint.
4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
5. Do not use this form for the following actions:

   (a)Family matters (for example divorce, child                                            (d)Probate appea/s.
       support, custody, paternity, and visitation                                          (e)Administrative appea/s.
       matters).                                                                            (fl Proceedings pertaining to arbitration.
   (b) Summary process actions.                                                             (g) Any actions or proceedings in which an attachment,
   (c)Applications for change of name.                                                          garnishment or replevy is sought.




                                                                               ADA NOTICE
                          The Judicial Branch of ,the State of Connecticut complies with the Americans with
                          Disabilities Act (ADA). If you need a reasonable accommodation in accordance with the
                          ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.


 Case Type Codes
                       Codes                                                                                    Codes
Major Description      Major!                       Minor Description                       Major Description   Major/                   Minor Description
                       Minor                                                                                    Minor

 Contracts              C 00       Construction - AII other                                 Tolts (Other than   T 02     Defective Premises - Private - Snow or Ice ,
                        C 10       Construction - State and Local                           Vehicular)          T 03     Defective Premises - Private - Other
                        C 20       Insurance Policy                                                             T 11     Defective Premises - Public- Snow or Ice
                                                                                                                                                                      i
                        C 30       Specific Performance                                                         T 12     Defective Premises - Public- Other
                        C 40       Collections                                                                  T 20     Products Liability - Other than Vehicular
                        C 90       AII other                                                                    T 28     Malpractice - Medical
                                                                                                                T 29     Malpractice - Legal
 Eminent Domain         E 00       State Highway Condemnation
                                                                                                                T 30     Malpractice - AII other
                        E 10       Redevelopment Condemnation
                                                                                                                T 40     Assault and Battery
                        E 20       Other State or Municipal Agencies
                                                                                                                T 50     Defamation                                   ~
                        E 30       Public Utilities & Gas Transmission Companies
                                                                                                                T 61     Animals - Dog
                        E 90       AII other
                                                                                                                T 69     Animals - Other

 Miscellaneous          M 00       Injunction                                                                   T 70     False Arrest
                        M 10       Receivership                                                                 T 71     Fire Damage
                        M 20       Mandamus                                                                     T 90     AII other
                        M 30       Habeas Corpus (extradition, release from Penal           VehiCular Torts     V o1     Motor Vehicles* - Driver andlor Passenger(s) vs.
                                   Institution)                                                                          Driver(s)
                        M 40       Arbitration                                                                  V 04     Motor Vehicles* - Pedestrian vs. Driver
                        M 50       Declaratory Judgment                                                         V 05     Motor Vehicles* - Property Damage only
                        M 63       Bar Discipline                                                               V 06     Motor Vehicle' - Products Liability Including Warranty
                        M 66       Department of Labor Unemployment Compensation                                V 09     Motor Vehicle* - AII other
                                   Enforcement
                                                                                                                V 10     Boats
                        M 68       Bar Discipline - Inactive Status
                                                                                                                V 20     Airplanes
                        M 70       Municipal Ordinance and Regulation Enforcement
                                                                                                                V 30     Railroads
                        M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.
                                                                                                                V 40     Snowmobiles
                                   50a-30
                                                                                                                V 90     AII other
                        M 83       Small Claims Transfer to Regular pocket
                                                                                                                         *Motor Vehicles include cars, trucks, motorcycles,
                        M 84       Foreign Protective Order
                                                                                                                         and motor scooters.
                        M 90       AII other


 Property               P 00       Foreclosure
                        P 10       Partition                                                Wllls, Estates      w 10     Construction of Wills and Trusts
                        P 20       Quiet Title/Discharge of Mortgage or Lien                and Trusts          W 80     AII other
                        P 30       Asset Forfeiture
                        P 90       AII other

JD-CV-1 Rev. 10-15 (Back/Page 2)
                                                                                    (Page 2 of 2)
        Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 4 of 11



RETURN DATE: JULY 6, 2021                :             SUPERIOR COURT

DASH MORTENSEN                           :             J.D. OF HARTFORD

VS.                                      :             AT HARTFORD

CA SENIOR MANAGEMENT, LLC                :
D/B/A ANTHOLOGY SENIOR LIVING            :             JUNE 3, 2021

                                      COMPLAINT

      1.     The Plaintiff in this matter, DASH MORTENSEN ("PlaintifP'), was at all times

relevant to this Action a resident of Windsor, Connecticut.

      2.     The Defendant, CA SENIOR MANAGEMENT, LLC D/B/A ANTHOLOGY

SENIOR LIVING ("Defendant"), is a limited liability company with a business address of

130 E. Randolph Street, Suite 2100, Chicago, Illinois 60601.

      3.     Defendant operates a number of assisted living, independent living, and

"memory care" communities throughout the United States under the trade name

"Anthology Senior Living," including a community located at 142 Cooper Avenue,

Simsbury Conriecticut, operating under the name "Anthology of Simsbury."

      4.     Plaintiff commenced employment with Defendant on or about January 7,

2019 in the position of Executive Director at its Simsbury, Connecticut assisted living

facility, Anthology of Simsbury.

       5.    At all times, Plaintiff performed his work at or above satisfactory levels.

       6.     Commencing in or about March of 2020, Plaintiff began internally reporting

a host of deficiencies in care being administered to residents of Anthology of Simsbury,

on behalf of such residents.

       7.     For instance, as of March 4, 2020, Plaintiff had received multiple reports

from separate staff nurses employed by Defendant that Defendant's Director of Health
          Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 5 of 11



  and Wellness, Cheryl Jackson, had been directly instructing nursing staff to: (a)

  deliberately not file incident reports for occurrences which were categorically subject to

  reporting and documenting requirements; draft reports which "downplayed" the

  seriousness of occurrences; and (c) falsify incident reports. Upon receipt of the foregoing

  compla'ints, Plaintiff took statements from such staff members, and reported his findings

  to Defendant's home office and to Defendant's human resources personnel. Following

  PlaintifPs initial reports, Defendant took no action in response, and despite Plaintiff

, continuing to follow up with Defendant management over the course of subsequent

  weeks, the issue was ignored completely.

        8.     ' In other instances, Plaintiff observed that Defendant had allowed staffing

  levels at Anthology 'of Simsbury to fall well below what was required in order to ensure

  residents were being cared for properly. For example, Defendant left the facility so short-

  staffed that, on occasion, Plaintiff himself—the facility's Executive Director—would be

  required to undertake assignments or work performed by Certified Nurse Aides ("CNAs")

  Due to Defendant's' staffing shortages, residents with continence issues were left

  unchanged and soiled for extended periods of time. Furthermore, resident falls were

  going unobserved, and were not being timely responded to, with one resident being left

  prone after a fall-down for a period of 10 hours. Plaintiff continually reported such

  occurrences to Defendant's management team, on behalf of the residents, with no

  meaningful response ever being forthcoming.

        9.       As of November 2020, Defendant employed no Director of Nursing at

  Anthology of Simsbury, in derogation of State of Connecticut regulations. Accordingly,

  Plaintiff reported Defendant's noncompliance to the Department of Public Health ("DPH")
        Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 6 of 11



       10.    In response to Plaintiff's repeated complaints concerning both Defendant's

failure to comply with staffing ratio regulations, and the concomitant inadequacy of care

to Anthology of Simsbury residents, Defendant ignored such complaints, and began to

isolate Plaintiff and retaliate against him.

       11.    By way of example, Plaintiff continually complained that he was forced to

work 6-7 days per week, oftentimes working upwards of 20 hours per day, performing

work typically assigned to CNAs, maintenance staff, nursing directors, and other

personnel. No' meaningful response to such complaints were forthcoming. Instead,

Defendant began excluding Plaintiff from managerial meetings, failing to notify him of the

same, and undermining his management authority.

       12.    Defendant's retaliatory conduct culminated in Plaintiff's termination on April

1, 2021. On that date, Defendant issued Plaintiff a letter conveying, inter alia, that

"Anthology Senior Living has accepted your voluntary resignation due to job

abandonment effective today, April 1, 2021. We have been unable to reach out via email,

phone, or text." . This was demonstrably, and unambiguously false.

       13.    Weeks prior, Plaintiff had procured written approval for paid time off from

Eric Benson, Defendant's Regional Vice President of Operations, for March 29, 2021

through April 2, 2021. Specifically, and on March 15, 2021, Plaintiff received a notification

through Defendant's "dayforce" software that Benson had approved the foregoing time

off request had been approved.

       14.    Moreover, on March 24, 2021, Plaintiff spoke with his supervisor,

specifically to express his appreciation for approving the time off. Furthermore, Plaintiff

had informed his staff at Anthology of Simsbury the week prior that he would be out of
          Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 7 of 11



work for the March 29, 2021 through April 2, 2021 time period, and had also forwarded

an email to staff concerning the same. Finally, and despite the April 1, 2021 termination

letter indicating that Defendant had been unable to contact Plaintiff by phone, email, or

text, Defendant made no effort whatsoever to contact Plaintiff during his scheduled time

off, apart from a singular email from Benson, who had previously approved Plaintiff's time

off request.

       15.     Following PlaintifPs receipt of the April 1, 2021 letter, indicating that

Defendant was purportedly accepting'Plaintiff's so-called "resignation", Plaintiff attempted,

to clarify that he was currently out on approved time off, and that the same had been

approved by his supervisor in writing.

       16.     In response,, Defendant, issued a second termination letter on April 1, 2021,

now purporting to change the reason for terminating Plaintiff to unspecified "poor

performance."

       17.     At no time prior to April 1, 2021 had Defendant issued Plaintiff any form of

discipline, nor had it even subjected him to a negative performance review or otherwise

criticized his ability to perform the functions of his position.

       18.     Any and all reasons Defendant has proffered for its adverse employment

action against Plaintiff are false and/or pretext to mask its unlawful discriminatory intent.

COUNT ONE:            RETALIATION IN VIOLATION OF C.G.S. § 19a-532

       19.     AII prior allegations are hereby incorporated in this Count as if fully set forth

herein.

       20.     Defendant operates Anthology of Simsbury as a"residential care home"

and/or a"nursing home" within the meaning of C.G.S. § 19a-532.
          Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 8 of 11



      21.     Plaintiff engaged in protected activity by exercising rights afforded to

Defendant's residents under C.G.S. § 19a-550, including, inter alia, the following:

                 a. The right to voice grievances and recommend changes in policy;

                 b. The right to advocate for better resident care and increased

                     accountability; and

                 c. The right to receive quality care and services.

      22.     Defendant unlawfully discriminated against, retaliated against, and

discharged Plain#iff motivated by, Plaintiff having engaged in such protected activity, in

violation of Conn. Gen. Stat. § 19a-532.

      23.     Ag a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment.

      24.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has been

deprived of the benefits of gainful employment into the future.

      25.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained significant emotional distress.

COUNT TWO:           UNLAWFUL DISCHARGE IN VIOLATION OF C.G.S. § 31-51M

      26.     AII prior allegations are hereby incorporated in this Count as if fully set forth

herein.

      27.     Defendant is an "employer" within the meaning of C.G.S. § 31-51m.

      28.     Plaintiff is an "employee" within the meaning of C.G.S. § 31-51m.

      29.     Plaintiff engaged in protected activity by, inter alia, reporting to DPH a

violation or suspected violation of Sec. 19-13-D8tQ), concerning the requirement that

Defendant maintain a Director of Nurses at Anthology of Simsbury.
        Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 9 of 11



       30.    Defendant discharged Plaintiff, motivated by his having engaged in the

aforesaid protected activity, in violation of C.G.S. § 31-51m(b).

       31.    As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment.




                                                        ,''MEMMO ~ •~~
                                                        TM

                                                                    'ATE   RSh;.!
                                                                    PERS®RI
      Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 10 of 11



WHEREFORE, Plaintiff prays for the following relief:

   1. Treble damages pursuant to C.G.S. § 19a-532;

   2. Reinstatement, or in lieu thereof, front pay;

   3. Attorneys' fees and costs of this Action; and

   4. AII other awardable relief.

                                          PLAINTIFF,
                                          DASH MORTENSEN




                                            th      D. Paradisi
            ,                                  lello & Cicchiello, LLP
                                         364 Franklin Avenue
                                         Hartford, CT 06114
                                         Phone: 860-296-3457
                                         Fax: 860-296-0676
                                         Email: mparadisi(aD-cicchielloesg.com




                                                       ~~r'

                                                                m. i~I~IA lEWICZ
                                                          ~ tCTICUT ~ i ATE fi~AFiSI;, 1
                                                          IRIDIFFE ;=i'~T ~'ERSON
      Case 3:21-cv-00950-AVC Document 1-1 Filed 07/09/21 Page 11 of 11



RETURN DATE: JULY 6, 2021             :            SUPERIOR COURT

DASH MORTENSEN                        :            J.D. OF HARTFORD

VS.                                   :            AT HARTFORD

CA SENIOR MANAGEMENT, LLC
D/B/A ANTHOLOGY SENIOR LIVING                      JUNE 3, 2021


                     STATEMENT OF AMOUNT IN DEMAND

      The amount in demand exceeds $15,000.00, excluding costs and interests.



                                      PLAINTIFF,
                                      DASH MORTENSEN



                               BY:          '
                                 Z4YftheM). Paradisi
                                      cclrrello & Cicchiello, LLP
                                    364 Franklin Avenue
                                    Hartford, CT 06114
                                    Phone: 860-296-3457
                                    Fax: 860-296-0676
                                    Email: mparadisi(Dcicchielloesg.com
                                                       c




                                                 A ~. lJE                ®7E~~

                                                      EI  D. 7L-       IEV111CZ
                                                 UOiVf\ C   U-1''-',TATE NiARSI'I;:L
                                                    I _. FE LNT PERS®N
